DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13, 16, 23, 24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (Pub. No.: 2017/0294926), herein Islam and 
As to claim 11, Islam teaches a wireless transmit receive unit (WTRU), comprising: 
a memory (Islam [0013] the UE contains a least a memory coupled to a processor); and 
a processor to execute instructions from the memory to (Islam [0013] the UE contains a least a memory coupled to a processor);: 
receive an indication that the WTRU transmit a phase noise reference signal transmission (Islam [0013] receive an indication of a phase noise pilot configuration); 
receive scheduling information that includes an indication of a set of uplink resources and an indication of a modulation coding scheme (Islam [0061] A scheduler 246 may schedule UEs for data transmission on the downlink and/or uplink. [0095] MCS is indicated in DCI for the UE); 
determine a phase noise reference signal density for the phase noise reference signal transmission, wherein the phase noise reference signal density is determined based on the indicated modulation coding scheme (Islam [0100] The number of groups of phase noise pilots per RB may be a function of the channel selectivity. The width of the phase noise pilots may be function of the operating MCS which may be indicated by RRC signaling); 
determine a first subset of the set of uplink resources and a second subset of the set of uplink resources (Islam Fig. 12 a first set of uplink resources (PN pilot tones) and a second set (data tones); 
and transmit the phase noise reference signal transmission and an uplink transmission, wherein the phase noise reference signal transmission uses the first subset of the set of uplink resources, and wherein the uplink transmission uses the second subset of the set of uplink resources (Islam Fig. 12 transmitter transmit data tones and PN pilot tones in different subsets of resources)

As to claim 24, Islam teaches a method associated with phase noise reference signal (PNRS) transmission, comprising: 
receiving an indication to transmit a phase noise reference signal transmission (Islam [0013] receive an indication of a phase noise pilot configuration); 
 receiving at a wireless transmit receive unit (WTRU) scheduling information for a Physical Uplink Shared Channel (PUSCH) transmission, wherein the scheduling information includes an indication of a set of physical resource blocks (PRBs) that includes an indication of a set of uplink resources and an (Islam [0061] A scheduler 246 may schedule UEs for data transmission on the downlink and/or uplink. [0095] MCS is indicated in DCI for the UE);
determining a phase noise reference signal density for the PNRS phase noise reference signal transmission, wherein the phase noise reference signal density is determined based on the indicated modulation coding scheme MCS level (Islam [0100] The number of groups of phase noise pilots per RB may be a function of the channel selectivity. The width of the phase noise pilots may be function of the operating MCS which may be indicated by RRC signaling);  and 
determining a first subset of the set of uplink resources and a second subset of the set of uplink resources (Islam Fig. 12 a first set of uplink resources (PN pilot tones) and a second set (data tones); 
transmitting the phase noise reference signal transmission and an uplink transmission, wherein the phase noise reference signal transmission uses the first subset of the set of uplink resources, and wherein the uplink transmission uses the second subset of the set of uplink resources (Islam Fig. 12 transmitter transmit data tones and PN pilot tones in different subsets of resources)
wherein the uplink transmission uses the second subset of the set of uplink resources PUSCH in the scheduled set of PRBs using the determined PNRS density (Islam Fig. 13 using the determined PNRS density and Intel Fig. 3 using the set up uplink resources PUSCH in the scheduled set of PRBs)




As to claim 13, Islam teaches the WTRU of claim 11, wherein the first subset of the set of uplink resources is determined based on a WTRU-specific parameter (Islam [0100] In some cases, the location of the phase noise pilots may be a function of a UE ID)

As to claim 16, Islam teaches the WTRU of claim 11, wherein the phase noise reference signal (PNRS) density is a time density (Islam [0095] In some cases, the time domain density and/or the frequency domain density of the phase noise pilots may be associated with a modulation and coding scheme (MCS))
 

As to claim 23, Islam teaches the WTRU of claim 13, wherein the WTRU-specific parameter is a WTRU-ID (Islam [0100] In some cases, the location of the phase noise pilots may be a function of a UE ID)

As to claim 26, Islam teaches method of claim 24, wherein the first subset of the set of uplink resources is determined based on a WTRU-specific parameter (Islam [0100] In some cases, the location of the phase noise pilots may be a function of a UE ID)

As to claim 27, Islam teaches method of claim 26, wherein the WTRU-specific parameter is a WTRU-ID (Islam [0100] In some cases, the location of the phase noise pilots may be a function of a UE ID)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 28, 29 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam and NPL: Study of phase noise tracking, by Intel, herein Intel.

As to claim 20, Islam teaches WTRU of claim 11, 

Islam does not teach

wherein, if the modulation coding scheme  is lower than a predefined threshold, the phase noise reference signal (PNRS) density is determined to be a zero density for a PUSCH transmission.  

However Intel does teach

wherein, if the modulation coding scheme  is lower than a predefined threshold, the phase noise reference signal (PNRS) density is determined to be a zero density for a PUSCH transmission (Intel Figs 5-8 MCS levels with zero density (no comp) results)
	It would have been obvious to combine the teachings of Islam and Intel, because Intel teaches us that the number or density of TRSs (used for phase noise compensation) can affect performance gain (Intel section paragraph 4)


As to claim 21, the combination of Islam and Intel teach the WTRU of claim 11, wherein, if the modulation coding scheme  is greater than a predefined threshold, the phase noise reference signal (PNRS)_density is determined to be a predefined density for  a PUSCH transmission (Intel Figs 5-8 MCS levels with 4 TRS/symbol and 1 TRS/symbol results)
	It would have been obvious to combine the teachings of Islam and Intel for the same reasons stated in claim 20.
 
As to claim 22, the combination of Islam and Intel teach the WTRU of claim 11, wherein, if the modulation coding scheme  is greater than a first predefined threshold, but lower than a second predefined threshold, the phase noise reference signal (PNRS) density is determined to be a Page 4 of 9DOCKET NO.: I5GPHY_13314US02PATENT Application No.: 16/337,774 Notice of Allowance Dated: October 5, 2020predefined density for a PUSCH transmission, and when the modulation coding scheme  is greater than the second Intel Figs 5-8 various MCS levels with 4 TRS/symbol, 1 TRS/symbol and no comp results)
It would have been obvious to combine the teachings of Islam and Intel for the same reasons stated in claim 20.

As to claim 28, the combination of Islam and Intel teach the method of claim 24, wherein, if the modulation coding scheme  is greater than a predefined threshold, the phase noise reference signal (PNRS) density is determined to be a predefined density for a PUSCH transmission (Intel Figs 5-8 MCS levels with 4 TRS/symbol and 1 TRS/symbol results)
	It would have been obvious to combine the teachings of Islam and Intel for the same reasons stated in claim 20.
  
As to claim 29, the combination of Islam and Intel teach the method of claim 24, wherein, if the modulation coding scheme is lower than a predefined threshold, the phase noise reference signal PNRS) density is determined to be a zero density for a PUSCH transmission (Intel Figs 5-8 MCS levels with zero density (no comp) results)

	It would have been obvious to combine the teachings of Islam and Intel, because Intel teaches us that the number or density of TRSs (used for phase noise compensation) can affect performance gain (Intel section paragraph 4)
 


As to claim 32, the combination of Islam and Intel teach the WTRU of claim 11, wherein the uplink transmission is a physical uplink shared channel (PUSCH) transmission (Intel Fig. 3 uplink transmission is a PUSCH)

It would have been obvious to combine the teachings of Islam and Intel for the same reasons stated in claim 20.


As to claim 33, the combination of Islam and Intel teach the WTRU of claim 32, wherein the indicated modulation coding scheme is associated with the PUSCH transmission (Intel Fig. 3 uplink transmission is a PUSCH)

	It would have been obvious to combine the teachings of Islam and Intel for the same reasons stated in claim 20.


As to claim 34, the combination of Islam and Intel teach the method of claim 24, wherein the uplink transmission is a physical uplink shared channel (PUSCH) transmission (Intel Fig. 3 uplink transmission is a PUSCH)

It would have been obvious to combine the teachings of Islam and Intel for the same reasons stated in claim 20.

As to claim 35, the combination of Islam and Intel teach the method of claim 34, wherein the indicated modulation coding scheme is associated with the PUSCH transmission (Intel Fig. 3 uplink transmission is a PUSCH)

	It would have been obvious to combine the teachings of Islam and Intel for the same reasons stated in claim 20.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467